Citation Nr: 9915438	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  96-04 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected enucleation, right eye, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected burn scar, face, currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected burn scars, right upper and lower 
extremities and chest wall, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased disability rating for 
service-connected lobectomy, right lower lobe, for granuloma, 
currently evaluated as 30 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1960 to 
January 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied increased disability 
ratings for service-connected enucleation of the right eye; 
burn scars on the face; burn scars on the right upper and 
lower extremities and chest wall; and lobectomy of the right 
lower lobe for granuloma.  That decision also denied 
entitlement to a total disability rating based on individual 
unemployability.

In December 1997, the Board remanded this case for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions; therefore, this case is ready for 
appellate review.



FINDINGS OF FACT

1.  The veteran's claims are plausible, and the RO has 
obtained sufficient evidence for correct disposition of these 
claims.

2.  The veteran's enucleation of the right eye requires that 
he wear a prosthesis, and his best corrected visual acuity 
for the left eye is 20/25. 

3.  The veteran's burns to the face resulted in mildly 
disfiguring scars, without repugnant deformity, loss of 
tissue, marked discoloration, or color contrast of the skin.  
There are no scars that are tender, adherent, ulcerated, 
depressed, or inflamed.

4.  The veteran's burn scars of his chest wall are barely 
visible and not tender, adherent, or repeatedly ulcerated, 
and they do not cause functional impairment.

5.  There are no residual scars of the right upper extremity.

6.  The burn scars of the right lower extremity are very 
minimal and are not tender, adherent, or repeatedly 
ulcerated, and they do not cause functional impairment.

7.  The veteran's pulmonary function tests show FEV-1 of 45 
percent after bronchodilator and FEV-1/FVC of 46 percent 
after bronchodilator. 

8.  The veteran's current pulmonary function results are 
attributable to non-service connected obstructive lung 
disease.

9.  The veteran's service-connected conditions are 
enucleation of the right eye, evaluated as 40 percent 
disabling since January 1963; burn scars on the face, 
evaluated as 30 percent disabling since January 1963; burn 
scars on the right upper and lower extremities and chest wall 
evaluated as 10 percent disabling since January 1963; and 
lobectomy, right lower lobe, for granuloma, evaluated as 30 
percent disabling since August 1963, for a combined 
evaluation of 70 percent.

10.  The veteran is 60 years old and has received a high 
school education.  He has work experience as an auto mechanic 
and pest control technician.  He has not worked since 1996. 

11.  The veteran is not shown to be precluded from 
substantially gainful employment by reason of his service-
connected disabilities. 


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for increased 
disability ratings and TDIU, and VA has satisfied its duty to 
assist him in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating in excess of 40 
percent for enucleation, right eye, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.75, 
4.83a, and 4.84a, Diagnostic Code 6066 (1998).

3.  The criteria for a disability rating in excess of 30 
percent for burn scars on the face are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 
4.71a, and 4.118, Diagnostic Code 7800 (1998).

4.  The criteria for a disability rating in excess of 10 
percent for the veteran's burn scars on the right upper and 
lower extremities and chest wall are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 
4.118, Diagnostic Code 7802 (1998).

5.  The criteria for a disability rating in excess of 30 
percent for lobectomy, right lower lobe, for granuloma, are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6816 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, and 4.97, Diagnostic Codes 6844 and 6845 (1998).

6.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met.  38 C.F.R. 
§§ 3.340 and 4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran incurred several injuries from a 
shell explosion.  He sustained first and second degree burns 
to the right upper and lower extremities, chest wall, and 
face.  He has multiple scars from those burns.  Fragments of 
the shell penetrated his right eye, resulting in enucleation 
of that eye.  A VA examination in February 1963 showed that 
he had 20/20 vision in the remaining left eye.  Since January 
1963, he has been evaluated as 40 percent disabled for 
enucleation of the right eye, 30 percent disabled for burn 
scars on the face, and 10 percent disabled for burn scars on 
the right upper and lower extremities and chest wall.

During service, a small nodule was discovered in the 
veteran's right lower lung.  In April 1963, he underwent a 
right lower lobectomy for a granuloma of undetermined 
etiology.  Since August 1963, he has been evaluated as 30 
percent disabled for residuals of this surgery.

In November 1993, the veteran filed claims for increased 
ratings and for unemployability.  He stated that it was 
impossible to work in his occupation as a pest control 
technician due to his lung condition.  He also stated that 
his eye condition made it impossible for him to gain 
employment in any other career. 

The RO obtained the veteran's VA medical records covering the 
period January 1993 to January 1994.  In January 1994, it was 
indicated that his visual acuity in the left eye was 20/25.  
The prosthesis in his right eye was central and clear.  He 
was provided new eyeglasses.  These records also showed 
treatment for asthma.  It was noted that the veteran was 
status post resection of the right lung, and chest x-rays 
showed no changes.

In January 1994, the RO received a statement from Cape Coral 
Pest Control, who had employed the veteran since August 1988 
as a lawn technician and office person.  It was indicated 
that he had missed 42 days of work over the last twelve 
months, and they let the veteran take time off when he needed 
it.

The veteran underwent a VA general examination in March 1994.  
He stated that he was presently working in pest control and 
had worked in that field for 17 years.  He was having 
difficulty working due to severe dyspnea and asthma.  He 
anticipated being let go in the near future because he had 
lost too much time from work.  He complained of recurrent 
dyspnea that was severe and incapacitating.  When he got up 
in the morning, he had to sit in bed for about one hour 
before he could get going.  The severe dyspnea lasted 1-2 
days and recurred 2-3 times per week.  He was using an 
inhaler.  

The examination showed severe scarring around the veteran's 
right eye and right lower eyelid.  The lower eyelid was 
markedly scarred and exaggerated.  He had a prosthesis in the 
right eye.  He had a lot of coughing and expectoration.  
There were wheezing rales throughout both lungs.  He could 
not walk more than a block without having to stop.  He could 
not walk up stairs.  He was markedly dyspneic.  Diagnoses 
included loss of right eye with prosthesis, right partial 
lung resection due to infectious process, facial scars, 
second-degree burns of face, chronic recurrent asthma, and 
chronic obstructive pulmonary disease (COPD).  It was 
indicated that the veteran's COPD and asthma had been getting 
worse, especially over the last year, and were quite severe.  
It was recommended that the veteran be granted 
unemployability.

A June 1994 rating decision denied increased ratings for the 
veteran's service-connected disabilities and denied his TDIU 
claim.  In June 1995, the veteran had a personal hearing at 
the RO.  He stated that enucleation of his right eye had 
resulted in disfigurement with the skin hanging out on the 
bottom of the eye.  He stated that the prosthesis was not 
fitting properly.  He had eye infections with leakage.  He 
stated that the vision in his left eye worsened every year, 
and he got new eyeglasses every year.  His wife testified 
that the veteran's eye drained when they were out in public.

The veteran stated that the burn scars on his face itched.  
He still had some gunpowder underneath his skin, which would 
come to the surface.  He put a cream on the scars.  He stated 
that his scars were disfiguring.  They were not sensitive or 
painful to touch.  He was not receiving any medical treatment 
for the scars.  His wife testified that he was self-conscious 
about the scars.  The hearing officer noted that there were 
some pock marks as residuals of the gunpowder blast on the 
veteran's right side of the face, mainly below the eye, and a 
little on the right earlobe. 

With respect to the burn scars on the veteran's extremities 
and chest, he stated that he had no trouble with these scars.  
These areas had healed, and they only covered a couple inches 
here and there.  He stated that the disfigurement from these 
scars did not bother him.  He did have some gunpowder burns 
on his right lower leg.  He did not receive any medical 
treatment for these scars.

With respect to his lung condition, the veteran testified 
that he had difficulty breathing including coughing and 
shortness of breath.  He experienced shortness of breath when 
resting, and he would be gasping for air after walking one 
block.  He stated that he had bronchitis and asthma.  He used 
an inhaler.  He woke up just about every night with breathing 
problems.  He stated that he had missed work because of his 
lung condition due to the heat, humidity, and physical 
activity.  His wife testified that sometimes he would cough 
so hard that he lost his breath, and he came home from work 
exhausted.  The veteran stated that the bronchitis first 
became apparent in approximately 1987-88, and the asthma 
first developed a couple years ago.

The veteran testified that he was currently employed in a 
position where he sprayed lawns for insects and fertilized 
lawns.  He worked about 30 hours per week because that was 
all he could do.  He had been doing this for 18 years.  He 
was having difficulty at work pulling the hoses around.  
Before that, he was an auto mechanic.  He stated that his 
doctor had suggested he would "do a lot better" if he were 
not working.  His employer wanted someone who could be there 
full time and had suggested the veteran find work elsewhere.  
He stated that he did not have any other skills.  He had 
graduated from high school and had never attended vocational 
school or college.  

The veteran submitted a letter from his employer indicating 
that the busy season was approaching and it was the hottest 
time of year.  The veteran had complained of difficulty 
breathing in the hot weather, and his employer wondered if he 
might want to find a different type of work better suited to 
his condition.

In November 1996, the veteran submitted a statement 
indicating that he had recently been fired from his job 
because he was unable to work the required hours.  He stated 
that he had trouble breathing because of his asthma, and he 
maintained that this condition had developed due to partial 
removal of his lung.

In December 1997, the Board remanded this case for additional 
evidentiary development.  In December 1997, the RO sent a 
letter to the veteran requesting information as to medical 
treatment for his service-connected conditions since 1994.  
He did not respond.

The RO requested the veteran's medical records from the VA 
Medical Center in Fort Myers, Florida, for treatment since 
January 1994.  The only record received concerned treatment 
for a gastrointestinal condition in July 1996. 

In January 1998, the veteran underwent a VA physical 
examination for his scars.  The examiner reviewed the claims 
file and the veteran's medical records.  It was indicated 
that the veteran had multiple gunpowder wound sites around 
the right eye, beneath the eye, and on the medial portion 
just below the left eye.  He appeared to be developing 
retraction of the right lower lid and inner canthus.  The 
chest area is almost completely clear.  He had no significant 
symptoms from the scars.  The measurements of the gunpowder 
wounds varied.  Most of them were 1-2 millimeters, and some 
were as large as 8 millimeters in diameter.  They were oval 
and irregularly shaped.  They were not tender, ulcerated, or 
adherent.  The texture was smooth; some of the scars were 
somewhat depressed.  There were multiple depressed areas from 
retraction of the wounds.  There was no acute inflammation, 
edema, or keloid formation.  The scars were mostly purplish 
in color compared to the normal skin areas.  The veteran 
stated that occasionally areas of the skin seeped with dark 
powder coming out.  

The examiner stated that most of the veteran's scars were the 
result of first and second degree burns.  There was no 
significant limitation of function resulting from any of the 
scars.  Diagnoses were (1) multiple scars, facial area, 
secondary to powder-burn penetrating wounds, secondary to 
shell explosion; (2) chest wall burn scars barely seen; (3) 
no residual scars on the right upper extremity; and (4) very 
minimal scarring on the right lower extremity with no 
disability. 

In January 1998, the veteran underwent a VA visual 
examination.  His corrected visual acuity for the left eye 
was 20/25.  He had no double vision or visual field deficit.  
The left cornea and lens were clear.  The left anterior 
chamber was deep and clear.  The left fundus was normal, and 
there was no glaucoma in the left eye.  The socket from the 
right eye was inflamed, and there were multiple foreign 
bodies under the skin of the right upper and lower lids.  As 
a result, the skin of the upper and lower lids had many 
pigmented spots, and this was disfiguring to the veteran's 
face.  The examiner concluded that there were no ocular 
abnormalities of the veteran's left eye.  He had had 
enucleation of the right eye, with disfigurement of the right 
upper and lower lids due to multiple foreign bodies.

Color photographs were taken of the veteran's right eye and 
upper half of the face.  The lower lid of the right eye is 
drooping, and a small amount of leakage, or extra fluid, is 
visible.  There are small black marks in the skin on the 
right upper eyelid, just below the eyebrow, just underneath 
the right eye at the corner near the nose, and at the outer 
corners of the eye.

In January 1998, the veteran also underwent a respiratory 
examination, and pulmonary function tests (PFTs)were done.  
The results showed that FEV-1 (forced expiratory volume in 
one second) was 45 percent of predicted after bronchodilator, 
and FEV-1/FVC (forced expiratory volume in one second as 
percentage of forced vital capacity) was 46 percent of 
predicted after bronchodilator.  It was indicated that the 
PFTs showed very severe obstructive lung defects, with 
significant improvement post bronchodilator.  Diffusion 
capacity of the lungs was normal.  The form on which the 
results were recorded indicated that restrictive ventilatory 
defect can be due to, inter alia, previous lung resection, 
and obstructive lung defect can be due to, inter alia, 
chronic bronchitis or bronchial asthma.  An echocardiogram 
conducted in January 1998 was normal.

The examiner reviewed the veteran's claims file.  The 
examiner reviewed the service medical records showing a lung 
lesion and the 1963 records from the lobectomy.  It was noted 
that the original evaluation indicated that the veteran was a 
minimal smoker and had been smoking for three years prior to 
the surgery.  The veteran's history now revealed that he had 
stopped smoking approximately 15 years earlier, but he was 
never a heavy smoker.  The veteran's pulmonary condition had 
progressively worsened over the years.  He stated that he had 
had chronic bronchitis since the lobectomy.  He now had a 
daily productive cough, shortness of breath, and inability to 
walk more than one block without stopping.  He stated that he 
had become asthmatic over the past 3-4 years.  The examiner 
stated that with the veteran's history of chronic bronchitis, 
this was more of an asthmatic bronchitis rather than true 
bronchial asthma.  The veteran stated that he had daily 
attacks.

The veteran denied using any oxygen.  He did use nebulizer 
treatments at home, and he averaged 3-6 treatments per day.  
He had not worked in nearly two years because of his 
pulmonary condition.  He denied any fever, nightsweats, 
hemoptysis, or weight loss.  He complained of daytime 
hypersomnolence and was tired most of the time.  

The physical examination showed no evidence of malignancy, 
pulmonary hypertension, cor pulmonale, congestive heart 
failure, pulmonary embolus, overt pulmonary failure, or 
chronic pulmonary thromboembolism.  A chest x-ray from 
February 1997 showed some evidence of pleural thickening of 
the right base, but there had been no change since the chest 
x-ray performed in May 1993.  There was evidence of 
inspiratory and expiratory wheezing bilaterally, which seemed 
to clear mildly with deep inspiration.  There was no evidence 
of edema.  

The diagnosis was COPD (chronic obstructive pulmonary 
disease) with chronic bronchitis and asthmatic bronchitis.  
The examiner stated that the veteran certainly had 
significant dyspnea with chronic bronchitis.  He was coughing 
almost constantly during the examination and exhibited 
shortness of breath when walking down the hall.  The examiner 
was not able to say entirely that this dyspnea was secondary 
to residuals of the lobectomy, especially in view of the fact 
that the veteran's chest x-rays had not significantly changed 
in nearly five years.  The examiner stated that PFTs showed 
very severe airflow obstruction with significant improvement 
post bronchodilator.  The examiner concluded that the 
veteran's lobectomy had no effect on his unemployability. 

The RO obtained the veteran's medical records from Lee 
Memorial Health System, which showed treatment for acute 
exacerbations of COPD in December 1996.  It was indicated 
that he had a history of asthma manifested by chronic cough, 
expectoration, and wheezing.  He had developed an upper 
respiratory infection two weeks earlier that had settled into 
his chest.  The chest x-ray showed some changes in the right 
lower lobe, probably loculated effusion secondary to the 
previous surgery.  There were no acute infiltrates.

In January 1999, the veteran submitted a statement indicating 
that the RO had failed to consider the amount of medication 
that he has to take and the fact that he has to use a 
nebulizer machine 4-6 times per day just to be able to 
breathe.  He stated that he had been unable to work for three 
years and felt that this was due to the lobectomy.  



II. Legal Analysis

Increased rating claims

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased itching and seepage from his burn scars, decreasing 
visual acuity in his left eye, and increased pulmonary 
symptoms.  Therefore, he has satisfied the initial burden of 
presenting well-grounded claims.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations and a personal hearing in accordance with his 
request.  The RO complied with the Board's 1997 Remand 
instructions.  There is no indication of additional medical 
records that the RO failed to obtain.  The veteran was asked 
for information as to medical treatment he has received since 
1994, and he did not respond.  Sufficient evidence is of 
record to properly evaluate the veteran's service-connected 
disabilities.  Therefore, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

A. Right eye

The veteran's service-connected residuals from enucleation of 
the right eye are evaluated under 38 C.F.R. § 4.84a, 
Diagnostic Code 6066 (1998).  The veteran is currently 
evaluated as 40 percent disabled.  The severity of visual 
acuity loss is determined by applying the criteria set forth 
at 38 C.F.R. § 4.84a (1998); the assignment of disability 
evaluations for visual acuity is a purely mechanical 
application of the rating criteria.  Under these criteria, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (1998).  A disability rating 
for visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. 
§ 4.75 (1998).  The percentage evaluation will be found from 
Table V by intersecting the horizontal row appropriate for 
the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a (1998).

The current 40 percent disability rating required anatomical 
loss of one eye with visual acuity of 20/40 in the other eye.  
In order to warrant a 50 percent disability rating, the 
veteran's visual acuity in his remaining left eye would have 
to be 20/50.  38 C.F.R. § 4.84a, Diagnostic Code 6065 (1998).  
None of the other diagnostic codes under 38 C.F.R. § 4.84a 
are applicable to the veteran's disorder, since he is 
service-connected for anatomical loss of one eye. 

The evidence does not show that the criteria for a disability 
rating in excess of 40 percent have been met.  The veteran's 
visual acuity for his left eye is currently 20/25.  
Therefore, the appropriate disability rating for the 
veteran's residuals from enucleation of his right eye is 40 
percent under Diagnostic Code 6066.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the level of his corrected visual acuity in the 
left eye.  The evidence simply does not show findings of 
corrected visual acuity that meet the criteria for a 
disability rating in excess of 40 percent.  Although the 
Board sympathizes with the veteran's complaints of drainage 
from the right eye and eye infections, these symptoms do not 
provide a basis for an increased disability rating under the 
Schedule.  Accordingly, the Board finds that the 
preponderance of the evidence is against assignment of an 
increased disability rating for enucleation, right eye, under 
Diagnostic Code 6066.

B. Scars, face

The veteran is currently rated as 30 percent disabled for 
burn scars on his face under Diagnostic Code 7800.  The 30 
percent disability rating required disfiguring scars on the 
head, face, or neck that are severe, especially if producing 
a marked and unsightly deformity of the eyelids, lips, or 
auricles.  A 50 percent disability rating requires 
disfiguring scars on the head, face, or neck, with complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  

The color photographs taken of the veteran during the 1998 VA 
examination clearly showed deformity of the right eyelid and 
disfiguring scars around the right eye.  However, the 
deformity is not exceptionally or markedly repugnant.  The 
lower right eyelid is drooping, but this is slight compared 
to the normal left eye.  There is no extensive scar 
formation, tissue loss, or marked discoloration.  There is 
some color contrast, in that the remaining gunpowder has 
caused slight black marks around the veteran's right eye.  
However, each of the black spots is rather small, and, 
although they are apparent, they are not repugnant.  The 
evidence therefore shows that the criteria for a disability 
rating in excess of 30 percent under Diagnostic Code 7800 
have not been met.  

There are no other diagnostic codes applicable to facial 
scars, and there is no reasonable doubt on this matter that 
could be resolved in the veteran's favor.  Diagnostic Code 
7805 provides for evaluation of scars on the basis of 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118 (1998).  There are no diagnostic codes pertinent to 
limitation of function of the face.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
assignment of an increased disability rating for burn scars 
on the face under Diagnostic Code 7800.

C. Scars, upper and lower extremities, chest wall

Under Diagnostic Codes 7800 through 7805, scars are rated 
according to the location, type, characteristics, or, if none 
of the specific criteria apply, according to limitation of 
function of the affected part.  The veteran's burn scars on 
the right upper and lower extremities and chest wall are 
currently evaluated as 10 percent disabling under Diagnostic 
Code 7802.  Diagnostic Code 7801 pertains to scars that 
result from third-degree burns, and Diagnostic Code 7802 
pertains to scars that result from second-degree burns.  The 
veteran's service medical records showed that he incurred 
first- and second-degree burns to these areas. 

The veteran is already receiving the maximum evaluation under 
the applicable diagnostic criteria for these scars.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (1998).  Under 
Diagnostic Code 7802, a 10 percent disability rating is 
warranted where the scarred area or areas approximates one 
square foot.  Ratings for widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.

Consideration has been given to evaluating the burn scars of 
the upper and lower extremities and the chest wall 
separately.  However, the current medical evidence shows that 
the scars on his chest wall are barely seen, and he has no 
residual scars on the right upper extremity.  Moreover, the 
scars on his right lower extremity are very minimal with no 
resulting disability.  Therefore, the current 10 percent 
disability rating for all these scars is appropriate.  It 
reflects a rating for an area or areas approximating one 
square foot, and the medical evidence does not indicate that 
the minimal scarring of the chest wall and lower extremity, 
with no visible scarring of the right upper extremity, even 
approximates a combined total of one foot.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).  The evidence shows 
that, at most, a noncompensable evaluation would be 
appropriate for each separate area of scarring.  Accordingly, 
separate evaluation of the chest wall, upper right extremity 
and right lower extremity would not warrant more than the 
currently-assigned 10 percent disability evaluation.

Consideration is given to whether any of these scars might 
warrant evaluation under other diagnostic codes pertaining to 
scars.  However, as none of these scars is tender, adherent, 
inflamed, or ulcerated, a rating under Diagnostic Codes 7803 
or 7804 would not be warranted.  There is likewise no 
limitation of function imposed by any of these scars, so a 
rating under Diagnostic Code 7805 would not be appropriate.  

The Secretary establishes disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  The preponderance of the 
evidence is against a higher evaluation, for the reasons 
discussed above.  



D. Lobectomy

The veteran's service-connected lung condition is evaluated 
under Diagnostic Code 6816.  During the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating respiratory diseases.  This amendment 
to the Schedule became effective October 7, 1996.  See 61 
Fed. Reg. 46720 through 46731 (September 5, 1996).  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Rhodan v. West, 12 Vet. App. 55 (1998); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from October 7, 1996, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.

The new regulations were not in effect when the June 1994 
rating decision was made, but the RO adjudicated the 
appropriate disability rating for the veteran's service-
connected lung condition under the new regulations in a 
Supplemental Statement of the Case of January 1999.  The 
Supplemental Statement of the Case also provided notice to 
the veteran and his representative of the new regulations.  
Therefore, due process considerations have been fulfilled.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Under the rating criteria for respiratory disorders in effect 
prior to October 7, 1996, Diagnostic Code 6816 was for 
lobectomy.  The veteran's current 30 percent disability 
rating was for residuals of unilateral lobectomy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6816 (1996).  The next highest rating 
of 50 percent was warranted for a bilateral lobectomy.  The 
assigned 30 percent disability rating for residuals of a 
unilateral lobectomy encompasses a level of compensation for 
persistent pulmonary symptoms resulting from that surgery and 
for any impairment in earning capacity due to these symptoms.  
Since the veteran did not undergo a bilateral lobectomy, the 
Board concludes that the preponderance of the evidence is 
against assignment of a disability rating in excess of 30 
percent for the veteran's lung disorder under the rating 
criteria in effect prior to October 7, 1996.

The amended regulations in 38 C.F.R. § 4.97 established more 
objective, unambiguous criteria for rating respiratory 
disorders.  61 Fed. Reg. 46720 through 46722 (September 5, 
1996).  The amended formula removed such subjective 
descriptors as mild, moderate, and severe, and provided 
rating criteria based, at least in part, on the results of 
pulmonary function tests.  Id.  Diagnostic Code 6816 for 
lobectomy was deleted, and the amended criteria evaluate all 
pulmonary post-surgical residuals under Diagnostic Code 6844 
for post-surgical residuals according to the severity of 
restrictive lung disease based on the objective findings of 
PFTs, rather than according to the extent of the service-
connected surgery (i.e., unilateral or bilateral).  61 Fed. 
Reg. 46726 (September 5, 1996).  The results of the pulmonary 
functions tests used in assigning a disability rating are 
those after bronchodilatation.  61 Fed. Reg. 46723 (September 
5, 1996).  These results represent the best possible 
functioning of an individual and are the figures used as the 
standard basis of comparison of pulmonary function.  Id.

Under the general rating formula for restrictive lung disease 
(Diagnostic Codes 6840 through 6845), a 30 percent disability 
rating is warranted for "FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 56 to 65 percent predicted."  
38 C.F.R. § 4.97, Diagnostic Code 6845 (1998).  The next 
highest rating of 60 percent is warranted for "FEV-1 of 40 
to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; DLCO (SB) of 40 to 55 percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit)."  Id.  The next highest rating of 
100 percent is warranted for FEV-1 of less than 40 percent of 
predicted value, or; FEV-1/FVC of less than 40 percent 
predicted, or; DLCO (SB) of less than 40 percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

PFTs in January 1998 showed FEV-1 of 45 percent of predicted 
after bronchodilator and FEV-1/FVC of 46 percent of predicted 
after bronchodilator.  These results fall within the criteria 
for a 60 percent disability rating under Diagnostic Code 
6845.  The determinative question, however, is whether this 
pulmonary impairment is due to the veteran's service-
connected residuals of unilateral lobectomy (which is a 
restrictive lung disorder) or his various nonservice-
connected (obstructive) lung disorders.  In order to make 
that determination, it is necessary to examine the medical 
evidence closely.

The veteran underwent the unilateral lobectomy in 1963.  
There is no medical evidence showing complaints of or 
treatment for lung-related symptomatology for 30 years after 
this surgery.  It was not until 1993 that the veteran began 
complaining of symptoms such as severe dyspnea and chronic 
productive cough.  The medical evidence from 1993 shows 
diagnoses of obstructive lung disorders such as asthma and 
COPD.  Therefore, the evidence shows that prior to the onset 
of the veteran's nonservice-connected lung disorders, his 
lung-related symptomatology was not so disabling to him that 
he complained of it or sought treatment for it.  The first 
indication of increased complaints and pulmonary impairment 
was in 1993, 30 years after the veteran's unilateral 
lobectomy. 

The VA examiner in 1998 stated that, although the veteran had 
significant pulmonary impairment, it could not be said that 
this was entirely due to residuals of the lobectomy.  This 
was based on the fact that chest x-rays had shown little 
significant change in nearly five years.  The Board finds 
this conclusion persuasive, in light of the lack of objective 
findings showing a serious lung disorder between 1963 and 
1993.  The medical evidence shows that the veteran's 
pulmonary function deficiencies are attributed to a severe 
obstructive lung defect, such as bronchial asthma or chronic 
bronchitis or COPD.  The veteran is not service connected for 
an obstructive lung condition, and there is no medical 
evidence of record showing any relationship between his 
lobectomy and any obstructive lung disease.  There is no 
doubt that the veteran has severe pulmonary impairment.  
However, these symptoms, attributable to non-service 
connected lung disorders, do not warrant an increased 
disability rating for his service-connected lung disorder.  

Residuals from lung surgery are considered restrictive lung 
disease, while disorders such as asthma and COPD are, by 
nature, obstructive lung diseases.  The PFTs in 1998 showed 
obstructive deficits, not restrictive deficits; therefore, 
there is little, if any, restrictive pulmonary impairment 
that can objectively be linked to the veteran's residuals of 
the unilateral lobectomy.  

There is no reasonable doubt that the veteran's current level 
of disability is due to his service-connected condition.  The 
evidence clearly shows that the veteran's symptomatology as a 
result of his service-connected disability is, at most, 
minimal.  There were minimal symptoms for 30 years after the 
surgery.  Only with the findings of other lung disorders has 
the veteran's pulmonary impairment severely increased, and 
this fact is highly probative.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
assignment of a disability rating in excess of 30 percent for 
the veteran's lung disorder under the rating criteria in 
effect since October 7, 1996.

Therefore, regardless of which criteria are used to evaluate 
the veteran's claim, the preponderance of the evidence is 
against assignment of a disability rating in excess of 30 
percent for residuals of unilateral lobectomy.  In this case, 
neither rating criteria are more favorable to the veteran's 
claim.


TDIU

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran has submitted statements in which he claimed that he 
could not work because of his service-connected disorder(s).  
These statements constitute a well-grounded claim for a total 
rating for compensation purposes based on individual 
unemployability.  See Stanton v. Brown, 5 Vet. App. 563, 570 
(1993) (where appellant stated that he could no longer seek 
or maintain employment in letters and testimony prior to the 
BVA decision, he presented a well-grounded claim for a total 
disability rating under section 4.16(b)).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  For the same reasons 
discussed above, VA has satisfied its duty in this case. 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a) (1998).  However, if there is only one 
such disability, it shall be ratable at 60 percent or more, 
and, if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1998).  

The veteran has four service-connected disabilities:  his 
enucleation of the right eye, evaluated as 40 percent 
disabling since January 1963; the burn scars on his face, 
evaluated as 30 percent disabling since January 1963; the 
burn scars on his right upper and lower extremities and chest 
wall evaluated as 10 percent disabling since January 1963; 
and the residuals from the lobectomy of the right lower lobe, 
evaluated as 30 percent disabling since August 1963.  His 
combined disability rating is 70 percent.  Therefore, he 
meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), and the only 
remaining question in this case is whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the above 
percentages for service-connected disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  Consideration also shall be given in all claims 
to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a) (1998).  There is medical 
evidence of record showing that the veteran has other 
physically disabling conditions, especially nonservice-
connected lung disorders.  However, these have not been taken 
into account by the Board in evaluating the veteran's 
individual unemployability status.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran has a high school education.  He worked as a pest 
control technician for approximately 18 years, with some work 
experience as an auto mechanic prior to that employment.  He 
is currently 60 years old.  He last worked in approximately 
November 1996.  However, the veteran's lack of employment 
since 1996 is not shown to be due solely to any of his 
service-connected disabilities.  

The veteran initially maintained that he was unable to work 
due to his lung and eye disorders.  He has at no time 
maintained that the burn scars on his face, right upper and 
lower extremities, and chest wall are so disabling to him 
that they have interfered with his employability, and there 
is no medical evidence of record that would render such a 
contention plausible.

With respect to the veteran's eye disorder, there is no 
medical evidence indicating that this condition has 
interfered with his employability.  He was able to work for 
more than 30 years after service despite any inconveniences 
resulting from the prosthesis in the right eye.  The medical 
evidence shows that the severity of his visual disorder has 
been fairly static since he has received the prosthesis for 
the right eye.  His visual acuity for the remaining left eye 
was 20/20 in 1963 and has shown only a slight decrease over 
more than 30 years to the current acuity of 20/25.  

The veteran's primary contention has been that his lung 
disorder affects his employability because he is severely 
short of breath with resulting fatigue.  However, as 
discussed above, the medical evidence clearly shows that 
most, if not all, of his current pulmonary impairment is due 
to his non-service connected obstructive lung conditions.  
Despite the lobectomy residuals, he was able to work in the 
pest control industry, including during hot weather, for 18 
years.  The fact that he now has pulmonary impairment due to 
obstructive lung disorders such as asthma has obviously 
affected his ability to work.  

Based on the presence of the veteran's obstructive lung 
disorders, the VA examiner in 1998 concluded that the 
veteran's lobectomy had no effect on unemployability.  The 
only medical opinion of record that plausibly contradicts 
this opinion is that of the VA examiner in 1994 who 
recommended that the veteran be granted unemployability.  
That opinion, however, was based on the worsening of the 
veteran's COPD and asthma.  It was not stated that the 
lobectomy had any effect on unemployability.

Accordingly, given the evidence of record, the Board finds 
that the veteran's service-connected disabilities alone do 
not result in marked interference with employment.  See 38 
C.F.R. § 3.321(b)(1) (1998).  The record does not reflect any 
periods of hospitalization for any of the veteran's service-
connected disabilities.  Although the veteran's service-
connected disabilities are severe and, as such, limit his 
occupational opportunities, none of these disabilities is 
shown to be of such severity as to preclude gainful 
employment.  In Van Hoose, the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  

Van Hoose, 4 Vet. App. at 363 (citation omitted).  In this 
case, as in Van Hoose, there simply is no evidence of unusual 
or exceptional circumstances to warrant a total disability 
rating based on the veteran's service-connected disabilities 
alone.  Although he has not held employment since 1996, the 
preponderance of the evidence is against finding that his 
service-connected disabilities alone result in marked 
interference with employment.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned combined disability evaluation of 70 percent, the 
preponderance of the evidence is against the veteran's claim 
that he is precluded from securing substantially gainful 
employment solely by reason of his service-connected 
disabilities or that he is incapable of performing the 
physical and mental acts required by employment due solely to 
his service-connected disabilities, even when his 
disabilities are assessed in the context of subjective 
factors such as his occupational background and level of 
education.  The Board concludes, therefore, that a total 
disability rating for compensation purposes based on 
individual unemployability is not warranted in this case.  


ORDER

1.  Entitlement to a disability rating in excess of 40 
percent for enucleation, right eye, is denied.

2.  Entitlement to a disability rating in excess of 30 
percent for burn scars, face, is denied.

3.  Entitlement to a disability rating in excess of 10 
percent for burn scars, right upper and lower extremities and 
chest wall, is denied.

4.  Entitlement to a disability rating in excess of 30 
percent for lobectomy, right lower lobe, for granuloma, is 
denied.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

